UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-7652


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JOHN ROBERT ARMSTRONG,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:10-cr-00276-PMD-1; 2:14-cv-02423-PMD)


Submitted:   March 30, 2016                    Decided:     June 29, 2016


Before KEENAN    and   WYNN,    Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Robert Armstrong,         Appellant Pro Se.           Sean Kittrell,
Assistant United States        Attorney, Charleston,      South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John Robert Armstrong seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                               The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.              28   U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies     this   standard       by

demonstrating         that     reasonable         jurists     would       find    that     the

district       court’s      assessment    of       the    constitutional         claims    is

debatable      or     wrong.      Slack    v.      McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion     states   a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Armstrong has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense       with    oral     argument       because        the    facts       and     legal




                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3